DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronan Lonergan on 08/27/2021.
The application has been amended as follows: 
Amendment to the claims:

 	Claim 1, line 27 “a spring-loaded pawl” should be amended to –a directional lock wherein the directional lock further comprises: a spring-loaded pawl–
 	Claim 18, line 23 “and second longitudinal” should be amended to –and the second longitudinal–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a strut extender. However, the prior art of record have failed to teach at least the combination of adjustable strut, comprising: an outer housing including a first end spaced apart from a second end along a first central axis, wherein a second end of the outer housing is configured to be coupled to a lock 
an extending mechanism, comprising: a first end spaced apart from a second end along a third central axis, wherein the second end of the extending mechanism is removably coupled to the first end of the outer housing, wherein the first central axis, the second central axis, and the third central axis are substantially parallel to one another; a second bore extending along the third central axis, and configured to receive the extendable member; an input mechanism configured to be actuated to linearly translate the extendable member relative to the outer housing and the extending mechanism, the input mechanism further comprising: an input shaft configured to rotate about a rotational axis substantially perpendicular to the third central axis; a gear system, configured to rotatably connect the input shaft to the extendable member, such that rotation of the input shaft about the rotational axis is converted into linear translation of the extendable member along the third central axis; and a directional lock wherein the directional lock comprising a spring-loaded pawl that engages with a gear of the gear system to allow the gear system and the extendable member to move in one direction only along with the other recitations as claimed in claim 1, 13 and 18.

Conclusion	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631